Title: To Thomas Jefferson from Robert Smith, 8 August 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Balto. Augt. 8. 1808—
                  
                  The enclosed I forward to you merely because Mr Mitchell has sent them to me with a request to do so. My own Opinion is that the Office ought to be Offered to Capt Jones; Because the duties of the Office would by him be well & faithfully performed and because a respectable section of Republicans would thereby be happily conciliated.
                  Affy. & Respectfy
                  
                     Rt Smith 
                     
                  
               